Citation Nr: 0329302	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  96-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  The propriety of an initial 10 percent evaluation 
assigned following the grant of service connection for right 
local retrocubital ulnar neuropathy.

3.  The propriety of an initial 20 percent evaluation 
assigned following the grant of service connection for 
postoperative residuals, compound fracture, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971, and from November 1989 to April 1995.

This appeal to the Board of Veterans' Appeals (Board) 
originates from an October 1995 RO decision that granted 
service connection and assigned a 10 percent evaluation for 
postoperative residuals of a compound fracture of the right 
ankle; effective  May 1, 1995 (the date of the claim for 
increase); granted service connection and assigned a 
noncompensable evaluation for right local retrocubital ulnar 
neuropathy, , also effective  May 1, 1995; and denied service 
connection for chest pain.  The appellant submitted a notice 
of disagreement in November 1995, and a statement of the case 
was issued in December 1995.  The veteran perfected the 
appeal by filing a substantive appeal (VA Form 9) in January 
1996.  

In October 1996, the veteran testified before a local hearing 
officer at the RO.  A transcript of the veteran's testimony 
is of record.

In a November 1996 rating decision, the RO increased the 
initial evaluation assigned for  service-connected right 
ankle disability from 10 to 20 percent, effective May 1, 
1995.  In a subsequent rating decision in December 2002, the 
RO increased the initial evaluation assigned for service-
connected right local retrocubital ulnar neuropathy from zero 
to 10 percent, effective  May 1, 1995.

Because the veteran has disagreed with the initial ratings 
assigned for his right ankle and right local retrocubital 
ulnar neuropathy disabilities, the Board has characterized 
those issues in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Moreover, although the RO increased 
the initial awards to 20 and 10 percent respectively, as 
higher evaluations are available for each condition,  and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claims for higher evaluations remain viable 
on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in a June 2002 Supplemental Statement of 
the Case, the RO included the issue of entitlement to service 
connection for varicose veins of the right ankle area, and, 
in a more recent supplemental statement of the case in 
December 2002, characterized the issue as entitlement to 
service connection for varicose veins of the right ankle 
area, claimed as a skin rash.  However, the issues of 
entitlement to service connection for a skin disability and 
for varicose veins were adjudicated as separate issues in the 
October 1995 rating decision.  Furthermore, while the veteran 
appealed the issue of service connection for a skin 
disability (which the RO subsequently granted in December 
1996 for tinea cruris), he did not appeal the October 1995 
denial of service connection for varicose veins.  
Consequently, this latter issue is not properly before the 
Board.  However, as the veteran's representative appears to 
have raised a claim for service connection for varicose veins 
secondary to the veteran's service-connected right ankle 
disability in December 2002,  this matter is referred to the 
RO for appropriate action. 


REMAND

The claims file reflects that the RO's  December 2002 
increase in the initial rating assigned for  right local 
retrocubital ulnar neuropathy was based on April 1997 VA 
examination findings.    However, the veteran's 
representative takes issue with the fact that the rating 
decision is based on an examination that took place more than 
five years earlier and has added that the examination report 
is "not very well detailed nor indicative of how severe the 
veteran's right elbow condition is".  Consequently, he 
requests that the veteran be given a new examination.  The 
Board agrees.  In view of the veteran's claims of a worsening 
right arm disability and the fact that it has been several 
years since this disability has last been evaluated, a new 
examination is necessary to make a decision on this claim.  
See 38 U.S.C.A. § 5103A(d).  Similarly, the veteran was last 
evaluated for his service-connected right ankle disability 
several years ago, in April 1997.  Accordingly, the Board 
finds that neurological and orthopedic examinations are 
needed to to properly assess the current severity of the 
service-connected right arm and right ankle disabilities.  .  

As regards the  the veteran's claim for service connection 
for a disability manifested by chest pain, the evidence shows 
that the veteran was evaluated in service for complaints of 
dull chest pain and diagnosed by a VA examiner in July 1995 
as having intermittent dull chest pain.  The examiner also 
provided a diagnosis of rule out costochondritis versus 
stress related.  An April 1997 VA examiner subsequently 
assessed atypical chest pain of unknown etiology.  As the 
record does not clearly establish that the veteran suffers 
from a specific disability manifested by chest pain, the 
Board finds that further examination of chest, to include 
medical opinion as to the nature and etiology of the 
veteran's chest pain, also is needed to to properly 
adjudicate the claim.  See 38 U.S.C.A. § 5103A(d).  This is 
essential when keeping in mind that Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  In in the 
absence of proof of a present disability manifested by chest 
pain (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the record copies of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility.  

The Board also notes that,  in a May 2003 letter, the RO 
requested that the veteran provide further information and/or 
evidence to support the claims for service connection for 
chest pain and the propriety of a 10 percent evaluation for 
right local retrocubital neuropathy of the right upper 
extremity within 30 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003).  The RO noted that it would proceed with deciding the 
claim after 30 days.  However, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since these matters are  being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that a full year is allowed to submit the additional 
information and/or evidence requested with respect to all 
three issues currently on appeal.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record with respect to 
the claims currently on appeal, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information, and if necessary, 
authorization is provided.  The RO should 
also invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year period 
to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA orthopedic, 
neurology and general examinations.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and the reports of 
the examinations should include 
discussion of the veteran's documented 
medical history and assertions.  Each 
examiner should accomplish all 
appropriate tests and studies, and report 
all clinical findings in detail.  The 
examiners should also set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in printed (typewritten) 
reports. 

The orthopedic examiner should identify 
all orthopedic manifestations of the 
service-connected right ankle 
disability,  and report ranges of motion 
in these extremities, in degrees, with 
normal ranges provided for comparison 
purposes.
The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the right 
ankle.  If pain on motion is indicated, 
the examiner should note at which point 
pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should also express such 
functional loss in terms of additional 
degrees of limited motion.

The neurology examiner should provide an 
assessment of the  severity of the 
veteran's right local retrocubital ulnar 
neuropathy, i.e., whether such disability 
is productive of complete or incomplete 
paralysis and, if incomplete, whether it 
is "mild", "moderate" or "severe" in 
degree.

The general examiner should indicate 
whether the veteran has a disability 
related to his complaints of chest pain 
and, if so, provide the specific 
diagnosis for such disability.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any disability found is 
related to the veteran's service, to 
include his in-service complaints of 
chest pain.  If the general medical 
examiner determines that examination by a 
specialist is needed, then such 
examination(s) should appropriately be 
arranged, and the specialist should 
respond to the questions posed above.  .

4.  If the appellant fails to report to 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied with respect to the claims 
currently on appeal in accordance with 
the recent decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal 
precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed for warranted, 
the RO should readjudicate the claims for 
higher initial ratings forright local 
retrocubital ulnar neuropathy and for 
postoperative residuals of a compound 
fracture, right ankle, as well as the 
claim for  service connection for a 
disability manifested by chest pain, in 
light of all pertinent evidence and legal 
authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

